Citation Nr: 1440228	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-46 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to December 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, denied service connection for PTSD.  In December 2008, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In his November 2009 substantive appeal, the Veteran expressed his desire for a hearing before a Veterans Law Judge.  Thereafter, in correspondence received in August 2011, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d) (2013).


In June 2013, the Board, inter alia,  remanded the claim for service connection for PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the PTSD claim (as reflected in a July 2013 supplemental statement of the case (SSOC)) and returned this matter to the Board for further consideration.  

Although the claim has previously been characterized as one for service connection for PTSD, the Board first observes that the Veteran has multiple psychiatric diagnoses which he alleges had their onset in service.  Given the multiple psychiatric diagnoses of record, the Board has more broadly characterized the appeal as encompassing both matters set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from February 2011 through June 2013 as well as an August 2014 Appellate Brief.  A review of the remaining documents in Virtual VA and VBMS reveals that these documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For the reasons expressed below, the claims on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the claims for service connection for PTSD and an acquired psychiatric disorder other than PTSD are warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran contends that he suffers from a psychiatric disorder as a result of his military experiences.  In particular, he has alleged that he witnessed his friend, Mullins, commit suicide by jumping off of a building while stationed in Germany in 1963 or 1964.  In support of this assertion, the Veteran has submitted various statements from fellow service members which attempt to corroborate the suicide incident.  Specifically, in January 2009 and August 2011 statements, D.C.E. wrote that he was on guard duty with the Veteran when they both witnessed Mullins jump from the third floor of a building.  In an April 2014 statement J.S.B. wrote that he remembered this incident which happened on a weekend and had something to do with Mullins' wife.  In another April 2014 statement R.H. wrote that he remembered this incident but only second hand.  In another April 2014 statement, K.E.S. wrote that he/she worked as a Germany civilian employee from 1960 to 1964 and heard from three sergeants that a service member had jumped to his death from the 4th floor of the Army Barracks.  

The Board notes that a September 2008 RO Memorandum made a formal finding that the Veteran's reported stressor regarding witnessing the death of Mullins was unverifiable as the Veteran had failed to provide Mullins' first name and the unit he was assigned to.  A subsequent attempt to verify this stressor was made in August 2009.  In an August 2009 response to this request it was noted that the United States Army Station List, Europe was researched for July 31, 1963.  The station list documented that the 1st Air Rifle Battalion (ARB), 54th Infantry, was stationed in Heilbronn, Germany.  The United States Military Casualty reports and the Facts on File, Yearbooked for 1963 were also researched.  The U.S. Army Joint Services and Records Research Center (JSRRC) was unable to document that a Private First Class (PFC) Mullins committed suicide in 1963 in Germany.  Additionally, JSRRC also coordinated their research with the National Archives and Records Administration (NARA), in Suitland, Maryland.  Notably, the NARA did not maintain records on the 1st ARB, 54th Infantry and the 1st Battalion, 4th Infantry for 1963.  The JSRRC, reportedly, did not maintain the Morning Reports (MRs) for the 1st ARB, 54th Infantry and the 1st Battalion, 4th Infantry for 1963.  It was noted that an MR search could be requested by writing to the Director, National Personnel Records Center (NPRC) in St. Louis, Missouri, in order to verify if PFC Mullins committed suicide in Germany in 1963 and was assigned to Company C, 1st Battalion, 4th Infantry.  The JSRRC also noted that there may be a criminal investigation filed on the incident in which PFC Mullins (1st Battalion, 4th Infantry) committed suicide in Germany in 1963.  In order to request documentation pertaining to this incident, please write to the Director, United States Crime Records Center, USACIDC, 6010 6th Street, Fort Belvoir, VA 22060-5583.  

A September 2009 Personnel Information Exchange System (PIES) report shows that an additional attempt was made to confirm the allegation regarding Mullins' suicide but no records were found verifying such an incident from either March 1, 1963 to April 30, 1964 or March 1, 1964 to April 30, 1964.  No additional attempts were  made to verify the  Veteran's alleged stressor.  

Unfortunately, it appears that the AOJ has not exhausted all efforts to verify the Veteran's alleged stressor.  Specifically, the RO has not yet written to USACIDC as suggested in the August 2009 response from JSRRC.  Furthermore, while a September 2009 response from PIES shows that the alleged event could not be corroborated from either March 1, 1963 to April 30, 1964 or March 1, 1964 to April 30, 1964, no search was conducted for the remaining 20 months from 1963 to 1964.  Moreover, the August 2009 response from JSRRC indicates that the search only pertained to 1963 and did not cover 1964, as alleged by the Veteran.  Finally, while the Veteran previously only provided Mullins' last name, in April 2014 correspondence he provided Mullins' first name beginning with the letter "D."  As such, on remand, further efforts should be expended to attempt to  corroborate the occurrence of the reported stressor.

Accordingly, the AOJ should undertake any necessary development to attempt to verify the Veteran's alleged stressors related to witnessing Mullins' suicide in either 1963 or 1964, to specifically include through the JSRRC, USACIDC, and any other source(s), as appropriate.  Any additional action necessary for independent verification of any reported verifiable stressors, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the AOJ should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken. 

The Board is aware that the RO must limit requests to JSRRC to periods of no more than 60 days.  However, the AOJ may be required to submit multiple requests to JSRRC covering a larger period of time, in order to satisfy VA's duty to assist.  38 C.F.R. § 3.159(c) (2013).

Additionally, while the Veteran's service treatment records are negative for psychiatric problems, as above, the Board observes that the Veteran has multiple psychiatric diagnoses which he alleges had their onset in service.  In support of this assertion, the Veteran has submitted two statements from his wife.  In a March 2008 statement the Veteran's wife wrote that the Veteran was treated for depression as early as the 1970s.  In a subsequent December 2011 statement, the Veteran's wife wrote that she began noticing changes in the Veteran's personality approximately six months after they were married in 1965.  Significantly, in an August 2011 statement, a VA physician noted that the Veteran had been diagnosed with PTSD and depressive disorder, NOS (not otherwise specified) and wrote that "[t]hese problems are related to traumatic experiences while serving in the military during the Vietnam War."

The Veteran has not yet been afforded a VA examination in this case.  Given the above, the Board finds that a VA examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the matter of service connection for claimed acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the AOJ should arrange for the Veteran to undergo VA mental health examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to seeking further medical opinion in this case, to ensure that  all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

It appears that there may be outstanding VA treatment records not yet associated with the record.  A review of the claims file shows that the Veteran consistently sought VA treatment from May 2004 through June 2013 but there are no treatment records dated after June 2013.  Given the need to remand for other reasons, the AOJ should obtain any outstanding VA treatment records since June 2013.  

The AOJ should also give the Veteran another opportunity to provide additional  information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated from June 2013 to the present, following the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran  provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records. Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses have been associated with the claim, undertake necessary action, to particularly include the JSRRC, USACIDC, and any other source(s), as appropriate (and other appropriate source(s)), to attempt to independently verify the occurrence of the Veteran's reported stressor of witnessing D.M.'s suicide in either 1963 or 1964.

Any additional action necessary for independent verification of the Veteran's stressor, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also follow up on any additional action suggested by JSRRC.

5.  After all available records and/or responses from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo VA mental disorders  examination, by a psychiatrist or psychologist, , at a VA medical facility. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies, to include psychological testing, if deemed warranted, should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently suffers from PTSD.  In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only identifiable stressor(s) related to established combat service, and/or non-combat stressor(s) that have been verified, may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor(s).

Regardless of whether PTSD is diagnosed, with respect to each diagnosed acquired psychiatric disability other than PTSD, to include anxiety disorder and depressive disorder, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to any established in-service stressor(s).

In providing such an opinion, the examiner should consider and discuss all pertinent lay and medical evidence-to include the March 2008 statement from the Veteran's wife indicating  that the Veteran was treated for depression as early as the 1970s; the December 2011 statement from the Veteran's wife expressing that she began noticing changes in the Veteran's personality approximately six months after they were married in 1965; and the August 2011 statement from a VA physician noting that the Veteran had been diagnosed with PTSD and depressive disorder, NOS (not otherwise specified) and wrote that "[t]hese problems are related to traumatic experiences while serving in the military during the Vietnam War."

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999. 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


